


Exhibit 10.02
[image1a03a01.jpg]


Omid Kordestani
August 2014

THIS OFFER SUPERSEDES AND REPLACES ANY PRIOR VERSIONS,
OFFER LETTERS AND YOUR ADVISOR AGREEMENT
Dear Omid,
On behalf of Google Inc., I am pleased to offer you the exempt position of
Senior Vice President of the Global Business Organization, effective August 1,
2014, following your successful work as a Google Advisor. You will receive an
annual salary of $650,000 which will be paid biweekly. You are eligible to
participate in the Executive Bonus Plan; your annual bonus target will be 250%
of your base salary. Bonuses under the Executive Bonus Plan are discretionary.
The actual bonus amount could be larger or smaller than this amount, based on
your performance and the performance of the company. Whether a bonus will be
awarded in a particular bonus period, and in what amount, is within Google's
sole discretion. Both your base salary and the components of your bonus are
subject to periodic review.
Any future equity awards that Google may grant you in connection with this offer
will be contingent and issued only upon approval by the Board, and, if granted,
will be subject to the terms and conditions of applicable plan documents and
award agreements. Vesting in GSUs is contingent on continued employment on the
applicable vesting dates. Please be aware that this program and subsequent
processes could be changed at any time, at the discretion of the Board.
In addition, full-time employees are eligible for various benefits in accordance
with the terms of Google's policies and benefit plans. Among other things, these
benefits currently include medical and dental insurance, life insurance, and a
401(k) retirement plan. Newly eligible participants are automatically enrolled
in the pre-tax 401(k) plan at 10% into the Vanguard Target Retirement Trust,
which is a portfolio of stocks and bonds that gradually becomes more
conservative as the year of retirement approaches. Participants are able to
change their deferral amount and fund allocation at anytime. The eligibility
requirements and other information regarding these benefits are set forth in
more detailed documents that are available from Google. With the exception of
the "employment at-will" policy discussed herein, Google may, from time to time
in its sole discretion, modify or eliminate its policies and the benefits
offered to employees.
To protect the interests of both Google and its clients, you are being asked to
read and sign an updated version of the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement as a condition of
employment with Google. This Agreement, which provides for arbitration of all
disputes arising out of your employment, is enclosed.
Please remember Google has a strict policy against insider trading, which
prohibits, among other things, employees, contractors and temporary workers from
trading Google stock during certain time periods and engaging in any derivative
transactions in Google stock. It will be your responsibility to educate yourself
regarding Google's insider trading policies and to ensure you are in full
compliance. If you have any questions about Google's policy against insider
trading, please contact Prasad Setty.
Please understand that this letter does not constitute a contract of employment
for any specific period of time, but, if accepted, will create an ''employment
at-will'' relationship. This means that the employment relationship may be
terminated with or without cause and with or without notice at any time by you
or Google. No individual other than the Chief Executive Officer of Google has
the authority to enter into any agreement for employment for a specified period
of time or to make any agreement or representation contrary to Google's policy
of employment at-will. Any such agreement or representation must be in writing
and must be signed by the Chief Executive Officer. Your signature at the end of
this letter confirms that no promises or agreements that are contrary to our
at-will relationship have been committed to you during any of your
pre-employment discussions with Google, and that this letter, along with the At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement, contain our complete agreement regarding the terms and conditions of
your employment.
To indicate your acceptance of Google's offer, please sign and date the offer
letter, as well as the At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement, and return both executed copies to me.
Omid, please let us know if you have any questions or concerns related to your
return to a full-time role at Google.




--------------------------------------------------------------------------------




Sincerely,




Laszlo Bock
SVP People Operations
Google Inc.


Enclosures








 
 
 
 
 
Omid Kordestani
 
Date
 
Planned Start Date





